Fourth Court of Appeals
                                            San Antonio, Texas
                                                   July 2, 2015

                                               No. 04-14-00894-CR



                                            Adam Paul EANNARINO,
                                                   Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR8490
                               Honorable Maria Teresa Herr, Judge Presiding

                                                   ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to August 5, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Mark Stevens                                     S. Patrick Ballantyne
                 Law offices of Mark Stevens                      Bexar County Assistant District Attorney
                 310 South St. Mary's, Ste. 1920                  101 W. Nueva St.,
                 San Antonio, TX 78205-3154                       7th Floor
                                                                  San Antonio, TX 78205
                 Matthew Allen
                 310 South St. Mary's, Ste. 1920
                 San Antonio, TX 78205